415 So.2d 901 (1982)
Earl GREENWELL, Appellant,
v.
Steve CUIFFO, Judy Ann Cuiffo, Stephen O. Cuiffo, Sr., Julie Cuiffo, Kimberly Investment Corp., Inc., a Florida Corporation, Caeser's Vineyard, Inc., a Florida Corporation, Robert Gordon, S & B Purebred Farms, Inc., a Florida Corporation and Jackie Weinberg, Appellees.
No. 81-1295.
District Court of Appeal of Florida, Third District.
June 29, 1982.
Hugh F. Quinn, Miami, for appellant.
David M. Goldstein, North Miami, for appellees.
Before NESBITT, FERGUSON and JORGENSON, JJ.
PER CURIAM.
We reverse the dismissal of the cause for lack of prosecution because we find that the filing of interrogatories and a notice of hearing were sufficient record activity to justify denial of the defendant's motion to dismiss. Thomas v. Personal Representative of Estate of DeLoach, 400 So.2d 204 (Fla. 1st DCA 1981); American Salvage and Jobbing Company, Inc. v. Salomon, 367 So.2d 716 (Fla. 3d DCA 1979).
Neither is there a finding in the order of dismissal that the plaintiff was willfully delaying prosecution of the matter so as to support dismissal under the inherent power of the court to control its docket. Latimore v. Matthews, 340 So.2d 1261, 1262 (Fla. 3d DCA 1976); Kenet v. Stein, 326 So.2d 36 (Fla. 3d DCA 1976).
Reversed and remanded.